DISMISSED; Opinion Filed August 9, 2016.




                                                In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-16-00896-CR
                                        No. 05-16-00897-CR
                                        No. 05-16-00898-CR
                                        No. 05-16-00899-CR
                               TROY LEE PERKINS, Appellant
                                           V.
                               THE STATE OF TEXAS, Appellee

                    On Appeal from the 282nd Judicial District Court
                                  Dallas County, Texas
      Trial Court Cause Nos. F07-00645-S, F07-71769-S, F07-71970-S & F07-71990-S

                              MEMORANDUM OPINION
                          Before Justices Myers, Stoddart, and Whitehill
                                    Opinion by Justice Myers
       Troy Lee Perkins pleaded guilty to four aggravated robbery offenses. In accordance with

his plea agreements with the State, he was sentenced to twelve years in prison in each case. The

sentences were imposed in open court in January 2008, and appellant did not timely appeal his

convictions. The Court has before it appellant’s July 29, 2016 “pro se original motion for appeal

of ‘bill of review’ in the 282nd Judicial District Court” in which appellant attempts to assert his

convictions are void. We conclude we lack jurisdiction over these appeals.

       “Jurisdiction concerns the power of a court to hear and determine a case.” Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996). The jurisdiction of an appellate court must be

legally invoked, and, if not, the power of the court to act is as absent as if it did not exist. See id.

at 523. “The standard to determine whether an appellate court has jurisdiction to hear and
determine a case ‘is not whether the appeal is precluded by law, but whether the appeal is

authorized by law.’” Blanton v. State, 369 S.W.3d 894, 902 (Tex. Crim. App. 2012) (quoting

Abbott v. State, 271 S.W.3d 694, 696–97 (Tex. Crim. App. 2008)). The right to appeal in a

criminal case is a statutorily created right. See McKinney v. State, 207 S.W.3d 366, 374 (Tex.

Crim. App. 2006); Griffin v. State, 145 S.W.3d 645, 646 (Tex. Crim. App. 2004). See also TEX.

CODE CRIM. PROC. ANN. art. 44.02 (West 2006) (providing right of appeal for defendant); TEX.

R. APP. P. 25.2(a)(2) (rules for appeal by defendant).

       Appellate courts may consider appeals by criminal defendants only after conviction or the

entry of an appealable order. See Wright v. State, 969 S.W.2d 588, 589 (Tex. App.—Dallas

1998, no pet.). A bill of review is an equitable proceeding and an independent cause of action to

set aside a civil judgment that is no longer appealable or subject to challenge. See Wembley Inv.

Co. v. Herrera, 11 S.W.3d 924, 926–27 (Tex. 1999). See also TEX. R. CIV. P. 329b(f). A bill of

review has no application in a criminal proceeding; it is not a proper procedure for challenging a

criminal conviction, nor is it a final judgment in a criminal case that would give a court of

appeals jurisdiction. McLean v. State, 171 S.W.2d 889, 890 (Tex. Crim. App. 1943).

       Because the notices of appeal filed by appellant are from the denial of bills of review in

which he sought to challenge each of his four convictions, we have no jurisdiction to consider

these appeals. See Collins v. State, 257 S.W.3d 816, 817 (Tex. App.—Texarkana 2008, no pet.).

       We dismiss these appeals for want of jurisdiction.



                                                      /Lana Myers/
                                                      LANA MYERS
                                                      JUSTICE

Do Not Publish
TEX. R. APP. P. 47
160896F.P05

                                                –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

TROY LEE PERKINS, Appellant                        On Appeal from the 282nd Judicial District
                                                   Court, Dallas County, Texas
No. 05-16-00896-CR         V.                      Trial Court Cause No. F07-00645-S.
                                                   Opinion delivered by Justice Myers, Justices
THE STATE OF TEXAS, Appellee                       Stoddart and Whitehill participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered this 9th day of August, 2016.




                                             –3–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

TROY LEE PERKINS, Appellant                        On Appeal from the 282nd Judicial District
                                                   Court, Dallas County, Texas
No. 05-16-00897-CR         V.                      Trial Court Cause No. F07-71769-S.
                                                   Opinion delivered by Justice Myers, Justices
THE STATE OF TEXAS, Appellee                       Stoddart and Whitehill participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered this 9th day of August, 2016.




                                             –4–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

TROY LEE PERKINS, Appellant                        On Appeal from the 282nd Judicial District
                                                   Court, Dallas County, Texas
No. 05-16-00898-CR         V.                      Trial Court Cause No. F07-71970-S.
                                                   Opinion delivered by Justice Myers, Justices
THE STATE OF TEXAS, Appellee                       Stoddart and Whitehill participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered this 9th day of August, 2016.




                                             –5–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

TROY LEE PERKINS, Appellant                        On Appeal from the 282nd Judicial District
                                                   Court, Dallas County, Texas
No. 05-16-00899-CR         V.                      Trial Court Cause No. F07-71990-S.
                                                   Opinion delivered by Justice Myers, Justices
THE STATE OF TEXAS, Appellee                       Stoddart and Whitehill participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered this 9th day of August, 2016.




                                             –6–